Citation Nr: 1760703	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-08 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the VA Form 9, Appeal to Board of Veterans' Appeals, received on January 8, 2014, was timely.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran had active duty to include from May 1968 to August 1969.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Separately, the Veteran has perfected an appeal on the issue of entitlement to service connection for impotency (also claimed as erectile dysfunction) as secondary to the service-connected disability of diabetes mellitus type II.  See 38 C.F.R. § 3.156(a).  This separate appeal on this matter has not been certified to the Board as yet, and it will be addressed in a separate and forthcoming decision if and when it is certified to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

The RO denied the Veteran's claims of entitlement to service connection for kidney stones/right kidney removal and impotency as secondary to the service-connected disability of diabetes mellitus type II in October 2011; the Veteran timely filed a Notice of Disagreement (NOD) with that decision; a Statement of the Case (SOC) was subsequently issued by the RO on October 31, 2013; and VA received a corresponding VA Form 9 on January 8, 2014.


CONCLUSION OF LAW

A timely substantive appeal relating to the RO's October 2011 decision and the October 2013 SOC was not received by VA.  38 U.S.C. §§ 7105, 7108 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.300-20.306, 20.1103 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Per VA regulation and as applicable to this case, a substantive appeal consists of a properly completed VA Form 9, Appeal to Board of Veterans' Appeals, or correspondence containing the necessary information.  38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction (AOJ) (the RO, in this instance) mails the SOC to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

Here, the RO denied the Veteran's claims of entitlement to service connection for kidney stones/right kidney removal and impotency as secondary to the service-connected disability of diabetes mellitus type II in October 2011.  The Veteran was notified of that decision by a letter dated that same month.  He filed a timely NOD in June 2012, and was subsequently issued a SOC on October 31, 2013.  The next submission from the Veteran consisted of a VA Form 9, which was apparently signed by the Veteran on January 2, 2014 and date stamped as received by VA on January 8, 2014.  Both of those dates fell after the filing deadline for perfecting the appeal had passed.  See 38 C.F.R. § 20.302, 20.305, 20.306.  When, as here, a postmark is not of record, the postmark will be presumed to be 5 days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305.  In this case, applying that rule, the Form 9 was still not timely.

Neither the Veteran nor his representative has made any significant, substantive argument as to the issue of the timeliness of this VA Form 9 submitted and received in January 2014.

In conclusion, the record reflects that the Veteran's relevant VA Form 9 was not even completed, much less filed, within 60 days from the date that the agency of original jurisdiction (AOJ) mailed him the SOC, or within the remainder of the one-year period from the date of the October 2011 letter notifying him of the RO's relevant rating decision.  Furthermore, no written document that could constitute or serve as a substitute for a VA Form 9 was received within that time period, either.  Based on this evidence, the Board finds that the Veteran's January 2014 VA Form 9 was not timely filed.  As such, the appeal must be denied.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.


ORDER

The appeal as to the issue of whether the VA Form 9, Appeal to Board of Veterans' Appeals, received on January 8, 2014, was timely is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


